DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-18 in the reply filed on 10/27/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation of “the filter element” lacks proper antecedent basis. Basis for “the filter element” is found for example in claim 13. For Examination purposes, claims 16 will be treated as if it depends from claim 13.
Allowable Subject Matter
Claims 11-15 and 17-18 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Langsdorf et al. (USP 6,202,859) provides in figures 1-2, a method of manufacturing a fluid filter assembly (title/abstract, note in general description of construction from C3/L25-C4/L60 for instance), the method comprising: 
providing a housing (14) including an inner surface surrounding a longitudinal axis, the inner surface including a proximal portion defining a first diameter, a distal portion defining a second diameter, and an intermediate portion defining a third diameter that is less than the first diameter and greater than the second diameter (see annotated figure 2); 

    PNG
    media_image1.png
    399
    636
    media_image1.png
    Greyscale

engaging a proximal end cap with the intermediate portion of the inner surface of the housing; 
engaging a nut plate with the proximal end cap; and forming a hook portion of the housing to engage the nut plate and wedge the nut plate between the hook portion and the proximal end cap.
Langsdorf further provides engaging a nut plate (tapping plate 36 with threaded aperture 40) via a hook portion of the housing (see e.g. figure 2 annotated above, also see folded over housing edge 58, crimped, C4/L40-60).
Langsdorf does not expressly provide for a proximal end cap engaged with the intermediate portion of the housing inner surface or that the nut plate is wedged between the end cap and the hook portion. 
Hultgren (USP 3,397,786) provides a filter with end cap (66) engaged to an intermediate portion (see figure 3); however, since the end cap is spring engaged (via spring 52) and the lip of Hultgren while contacting the intermediate portion is not fixed in place there (C6/L14-20). Accordingly, Hultgren fails to provide for an end cap that will be capable of wedging the nut plate between itself and the hook portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.